 
Exhibit 10.1






RESTRICTED STOCK UNIT AWARD AGREEMENT
 
Issued Pursuant to the
2009 Incentive Plan
of Barnes & Noble, Inc.
 
THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (“Agreement”), effective as of the
grant date (“Grant Date”) set forth in the attached Restricted Stock Unit Award
Certificate (the “Certificate”), represents the grant of such number of
restricted stock units (“RSUs”) set forth in the Certificate by Barnes & Noble,
Inc. (the “Company”), to the person named in the Certificate (the
“Participant”), subject to the terms and conditions set forth below and the
provisions of the Barnes & Noble, Inc. 2009 Incentive Plan adopted by the
Company’s Board of Directors on April 14, 2009 and approved by the Company’s
stockholders on June 2, 2009 (the “Plan”).
 
All capitalized terms shall have the meanings ascribed to them in the Plan,
unless specifically set forth otherwise herein. The parties hereto agree as
follows:
 
1.       Grant of RSUs.  The Company hereby grants to the Participant the number
of RSUs set forth in the Certificate, subject to the terms and conditions of the
Plan and this Agreement.  Subject to Section 2 below, each RSU constitutes an
unfunded and unsecured promise of the Company to deliver to the Participant a
Share.
 
2.       Vesting Period and Settlement.  (a)  In General.  Except as set forth
in Section 6 below, if the Participant’s employment terminates before the last
vesting date set forth in the Certificate, all RSUs granted hereunder that are
unvested as of the date of termination of employment shall be forfeited. Subject
to the terms of this Agreement and the Plan, RSUs granted hereunder shall vest
as indicated in the Certificate. For the specified vesting to occur on any
vesting date set forth therein, the Participant must be continuously employed by
the Company or any of its Affiliates from the Grant Date through such vesting
date.
 
(b)   Vesting.  Except as set forth in Section 12 hereof, in no event shall a
Participant have any rights to the Shares underlying the RSUs granted hereunder:
(i) prior to the date such RSUs vest pursuant to the vesting schedule set forth
in the Certificate and the RSUs are settled; or (ii) with respect to any partial
RSU.
 
(c)   Settlement.  On each vesting date, the Company shall deliver to the
Participant one Share for each RSU that is scheduled to vest on such date in
accordance with the terms of this Agreement.
 
3.       No Voting Rights.  No RSUs granted hereunder, whether vested or
unvested, shall have any voting rights accorded to the underlying Shares.
 
4.       Dividend Equivalent Rights.  (a)  Cash Dividends.  The Participant
shall be entitled to receive an amount in cash equal to any cash dividends paid
with respect to the number of Shares underlying the RSUs granted hereunder.  Any
such cash dividends shall be distributed to the Participant at the same time
cash dividends are paid to holders of Shares.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
(b)   Non-Cash Dividends.  Any stock dividends or other distributions or
dividends of property other than cash with respect to the Shares underlying the
RSUs granted hereunder shall be subject to the same forfeiture restrictions and
restrictions on transferability as apply to the RSUs with respect to which such
property was paid.
 
5.       Nontransferability.  (a)  In General.  Except as may be provided in
Section 5(b) below, the RSUs granted hereunder may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution, except as provided in the Plan. No
assignment or transfer of any RSUs in violation of this Section 5, whether
voluntary or involuntary, by operation of law or otherwise, except by will or
the laws of descent and distribution or as otherwise required by applicable law,
shall vest in the assignee or transferee any interest whatsoever.
 
(b)  Transfers With The Consent of the Committee.  With the prior written
consent of the Committee, a Participant may assign or transfer unvested RSUs to
the Participant’s spouse and/or children (and/or trusts and/or partnerships
established for the benefit of the Participant’s spouse and/or children) (each
transferee thereof, a “Permitted Assignee”); provided, however, that such
Permitted Assignee(s) shall be bound by and subject to all of the terms and
conditions of the Plan and this Agreement relating to the transferred RSUs and
shall execute an agreement satisfactory to the Company evidencing such
obligations; and provided further that such Participant shall remain bound by
the terms and conditions of the Plan. The Company shall cooperate with any
Permitted Assignee and the Company’s transfer agent in effectuating any transfer
permitted under this Section 5(b).
 
6.       Termination.  (a)  Death.  In the event a Participant dies while
employed by the Company or any of its Affiliates, all restrictions set forth
herein shall lapse and any unvested RSUs held by such Participant (or his or her
Permitted Assignee) shall vest in the estate of such Participant or in any
person who acquired such RSUs by bequest or inheritance, or by the Permitted
Assignee.  References in this Agreement to a Participant shall include any
person who acquired RSUs from such Participant by bequest or inheritance.
 
(b)  Disability.  In the event a Participant ceases to perform services of any
kind (whether as an employee or Director) for the Company or any of its
Affiliates due to permanent and total disability, all restrictions set forth
herein shall lapse and all unvested RSUs shall immediately vest in the
Participant, or his guardian or legal representative, or a Permitted Assignee,
as of the first date of permanent and total disability (as determined in the
sole discretion of the Committee). For purposes of this Agreement, the term
“permanent and total disability” means the Participant is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or which
has lasted or can be expected to last for a continuous period of not less than
12 months, and the permanence and degree of which shall be supported by medical
evidence satisfactory to the Committee. Notwithstanding anything to the contrary
set forth herein, the Committee shall determine, in its sole and absolute
discretion, (1) whether a Participant has ceased to perform services of any kind
due to a permanent and total disability and, if so, (2) the first date of such
permanent and total disability.
 
7.       Administration.  (a)  Generally.  This Agreement and the rights of the
Participant hereunder and under the Certificate are subject to all the terms and
conditions of the Plan, as the same may be amended from time to time, as well as
to such rules and regulations as the Committee may adopt for administration of
the Plan. It is expressly understood that the Committee is authorized to
administer, construe, and make all determinations necessary or appropriate to
the administration of the Plan, this Agreement and the Certificate, all of which
shall be binding upon the Participant and Permitted Assignees. Any inconsistency
between the Agreement or the Certificate (on the one hand) and the Plan (on the
other hand) shall be resolved in favor of the Plan.
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
 
(b)  Conflicts.  The order of precedence as between the Plan, this Agreement or
the Certificate, and any written employment agreement between the Participant
and the Company shall be as follows:  If there is any inconsistency between (i)
the terms of this Agreement or the Certificate (on the one hand) and the terms
of the Plan (on the other hand); or (ii) any such written employment agreement
(on the one hand) and the terms of the Plan (on the other hand), the Plan’s
terms shall completely supersede and replace the conflicting terms of this
Agreement, the Certificate or the written employment agreement (as the case may
be).  If there is any inconsistency between the terms of this Agreement or the
Certificate (on the one hand) and the terms of Participant’s written employment
agreement, if any (on the other hand), the terms of this Agreement or the
Certificate (as the case may be) shall completely supersede and replace the
conflicting terms of the written employment agreement unless such written
employment agreement was approved by the Committee, in which event such written
employment agreement shall completely supersede and replace the conflicting
terms of this Agreement or the Certificate (as the case may be).
 
8.       Adjustments.  The number of RSUs granted hereunder shall be subject to
adjustment in accordance with Section 12.2 of the Plan.
 
9.       Exclusion from Pension Computations.  By acceptance of the RSUs granted
hereunder, the Participant hereby agrees that any income or gain realized upon
the receipt or settlement of the RSUs, or upon disposition of any Shares
received upon settlement, is special incentive compensation and shall not be
taken into account, to the extent permissible under applicable law, as “wages”,
“salary” or “compensation” in determining the amount of any payment under any
pension, retirement, incentive, profit sharing, bonus or deferred compensation
plan of the Company or any of its Affiliates.
 
10.    Withholding Taxes.  The Company shall have the right to withhold from
wages or other amounts otherwise payable to the Participant (or a Permitted
Assignee thereof), or otherwise require the Participant or Permitted Assignee to
pay, any federal, state, local or foreign income taxes, withholding taxes, or
employment taxes required to be withheld by law or regulations (“Withholding
Taxes”) arising as a result of the grant or vesting of RSUs, the transfer of any
RSUs or any other taxable event occurring pursuant to the Plan (including,
without limitation, the payment of dividend equivalents on unvested RSUs), this
Agreement or the Certificate. If, notwithstanding the foregoing, the Participant
(or Permitted Assignee) shall fail to actually or constructively make such tax
payments as are required, the Company (or its Affiliates) shall, to the extent
permitted by law, have the right to deduct any such Withholding Taxes from any
payment of any kind otherwise due to such Participant or Permitted Assignee or
to take such other action as may be necessary to satisfy such Withholding Taxes.
In satisfaction of the requirement to pay Withholding Taxes, the Company, in its
sole discretion, may elect to satisfy the obligation for Withholding Taxes by
retaining a sufficient number of Shares that it would otherwise deliver on a
particular vesting date equal to the amount of any Withholding Taxes due on such
vesting date. Notwithstanding the foregoing discretion, the Company shall
satisfy the obligation for Withholding Taxes by retaining a sufficient number of
Shares that it would otherwise deliver on a particular vesting date equal to the
amount of any Withholding Taxes due on such vesting date, unless the Participant
has provided the Company with written notice at least 30 days (or such lesser
period as may be permitted by the Company in its sole discretion) in advance of
such vesting date that the Participant will pay the Withholding Taxes in cash.
For purposes of the preceding two sentences, where the Company is to retain
Shares to satisfy the obligation for Withholding Taxes, the net amount of Shares
to be delivered to the Participant on a vesting date shall equal the total
number of Shares otherwise deliverable to the Participant on such vesting date
(pursuant to Section 2(c) hereof and the Certificate), less such number of
Shares having an aggregate Fair Market Value equal to the amount of such
Withholding Taxes (as determined in the Committee’s sole discretion).
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
 
11.    Registration; Legend.  The Company may postpone the issuance and delivery
of any Shares upon settlement of the RSUs granted hereunder until (a) the
admission of such Shares to listing on any stock exchange or exchanges on which
Shares of the Company of the same class are then listed and (b) the completion
of such registration or other qualification of such Shares under any state or
federal law, rule or regulation as the Company shall determine to be necessary
or advisable. The Participant shall make such representations and furnish such
information as may, in the opinion of counsel for the Company, be appropriate to
permit the Company, in light of the then existence or non-existence with respect
to such Shares of an effective Registration Statement under the Securities Act
of 1933, as amended, to issue the Shares in compliance with the provisions of
that or any comparable act.
 
The Company may cause the following or a similar legend to be set forth on each
certificate representing Shares issuable upon settlement of the RSUs granted
hereunder unless counsel for the Company is of the opinion as to any such
certificate that such legend is unnecessary:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY BE SUBJECT TO FORFEITURE AND
OTHER LIMITATIONS AND RESTRICTIONS AS SET FORTH IN A RESTRICTED STOCK UNIT AWARD
AGREEMENT ON FILE WITH THE COMPANY. IN ADDITION, THE SECURITIES REPRESENTED BY
THIS CERTIFICATE MAY NOT BE OFFERED FOR SALE, SOLD OR OTHERWISE TRANSFERRED
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “ACT”), OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER THE ACT, THE AVAILABILITY OF WHICH IS ESTABLISHED BY AN OPINION FROM
COUNSEL TO THE COMPANY.
 
12.    Change in Control:  (a)  In the event of the occurrence of a change in
control of the Company (a “Change in Control”), the Committee, in its sole
discretion, may cause any unvested RSUs granted hereunder to vest.  For purposes
of this Agreement, “Change in Control” shall mean an event which shall occur if
there is: (i) a change in the ownership of the Company as defined in Treasury
Regulations 1.409A-2(i)(5)(v); (ii) a change in the effective control of the
Company as defined in Treasury Regulations 1.409A-2(i)(5)(vi); or (iii) a change
in the ownership of a substantial portion of the Company’s assets as defined in
Treasury Regulations 1.409A-2(i)(5)(vii). The determination as to the occurrence
of a Change in Control shall be based on objective facts and in accordance with
the requirements of Code Section 409A and the regulations promulgated
thereunder.
 
(b)  Notwithstanding the foregoing, in the event of a termination of the
Participant’s employment by the successor company following such Change in
Control, the RSUs granted hereunder or any award substituted therefor held by
such Participant at the time of the Change in Control shall vest as of the day
preceding the date of termination unless the termination was made by the
successor company for cause. For purposes of this Agreement, “cause” shall mean
either (i) material failure by the Participant to perform his or her duties
(other than as a result of incapacity due to physical or mental illness) during
his or her employment with the Company after written notice of such breach or
failure and the Participant failed to cure such breach or failure to the
Company’s reasonable satisfaction within five days after receiving such written
notice; or (ii) any act of fraud, misappropriation, misuse, embezzlement or any
other material act of dishonesty in respect of the Company or its funds,
properties, assets or other employees.
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
 
13.    Miscellaneous.
 
(a)  No Right to Employment.  Neither this Agreement nor the Certificate shall
confer upon the Participant any right to continuation of employment by the
Company, nor shall this Agreement or the Certificate interfere in any way with
the Company’s right to terminate the Participant’s employment at any time.
 
(b)  Successors.  All obligations of the Company under the Plan, this Agreement
and the Certificate, with respect to the RSUs granted hereunder, shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation or
otherwise, of all or substantially all of the business and/or assets of the
Company.
 
(c)  Severability.  The provisions of this Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
 
(d)  Consent to Board or Committee Action.  By accepting this grant of RSUs, the
Participant and each person claiming under or through the Participant shall be
conclusively deemed to have indicated their acceptance and ratification of, and
consent to, any action taken under the Plan by the Company, the Board or the
Committee.
 
(e)  Amendment.  The Committee may, with the consent of the Participant, at any
time or from time to time amend the terms and conditions of this grant of
RSUs.  In addition, the Committee may at any time or from time to time amend the
terms and conditions of this grant of RSUs in accordance with the Plan.
 
(f)   Governmental Approvals.  This Agreement and the Certificate shall be
subject to all applicable laws, rules and regulations, and to such approvals by
any governmental agencies or national securities exchanges as may be required.
 
(g)  Governing Law.  To the extent not preempted by federal law, this Agreement
and the Certificate shall be governed by, and construed in accordance with, the
laws of the State of Delaware.
 
(h)  Compliance with Code Section 409A.  The settlement of the RSUs granted
hereunder is intended to comply with Code Section 409A, and this Agreement shall
be interpreted, operated and administered consistent with this
intent.  Notwithstanding the preceding, the Company makes no representations
concerning the tax consequences of this Agreement under Code Section 409A or any
other federal, state, local, foreign or other taxes. Tax consequences will
depend, in part, upon the application of the relevant tax law to the relevant
facts and circumstances.  The Participant should consult a competent and
independent tax advisor regarding the tax consequences of this Agreement.
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
 
(i)   Waiver of Trial by Jury.  The Participant, every person claiming under or
through the Participant, and the Company hereby waives to the fullest extent
permitted by applicable law any right to a trial by jury with respect to any
litigation directly or indirectly arising out of, under or in connection with
the Plan, this Agreement or the Certificate.
 
(j)   Exculpation.  The RSUs granted hereunder and all documents, agreements,
understandings and arrangements relating hereto have been issued on behalf of
the Company by officers acting on its behalf and not by any person individually.
None of the officers, Directors or stockholders of the Company nor the
Directors, officers or stockholders of any Affiliate of the Company shall have
any personal liability hereunder or thereunder. The Participant shall look
solely to the assets of the Company for satisfaction of any liability of the
Company in respect of the RSUs granted hereunder and all documents, agreements,
understanding and arrangements relating hereto and will not seek recourse or
commence any action against any of the Directors, officers or stockholders of
the Company or any of the Directors, officers or stockholders of any Affiliate,
or any of their personal assets, for the performance or payment of any
obligation hereunder or thereunder. The foregoing shall also apply to any future
documents, agreements, understandings, arrangements and transactions between the
parties hereto with respect to the RSUs granted hereunder.
 
(k)  Captions.  The captions in this Agreement are for convenience of reference
only, and are not intended to narrow, limit or affect the substance or
interpretation of the provisions contained herein.
 
(l)   Notices.  Any notice that either party hereto may be required or permitted
to give to the other shall be in writing, and may be delivered personally or by
mail, postage prepaid or overnight courier, addressed as follows: if to the
Company, at its office at 122 Fifth Avenue, New York, NY 10011, Attn: Human
Resources, or at such other address as the Company by notice to the Participant
may designate in writing from time to time; and if to the Participant, at the
address shown below his or her signature on the Certificate, or at such other
address as the Participant by notice to the Company may designate in writing
from time to time. Notices shall be effective upon receipt.
 
 
 
 
 
 
 
 
 
 
 
 6
 